BARFIELD, Judge.
The imposition of court costs in the amount of $24.50 is reversed as appellant was not afforded prior notice nor an opportunity to object to them. Jenkins v. State, 444 So.2d 947 (Fla.1984). The portions of the final judgment ordering such costs are struck. On remand, a hearing must be held in the event these costs are to be reassessed. The final written judgment is also to be amended to reflect the trial court’s oral pronouncement of 60 hours of community service in lieu of costs under section 27.3455(1), Florida Statutes.
SHIVERS and NIMMONS, JJ., concur.